                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

S. SHANE SMITH,                            )
                                           )
                     Plaintiff,            )
                                           )             1:16CV396
           v.                              )
                                           )
FRANK L. PERRY, et al.                     )
                                           )
                     Defendants.           )


                                      ORDER

       The Recommendation of the United States Magistrate Judge was

filed with the court in accordance with 28 U.S.C. § 636(b) and, on

October 7, 2019, was served on the parties in this action.                    (Docs.

103, 104.)      Plaintiff objected to the Recommendation.               (Doc. 107.)

       The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objections were made and has

made   a   de   novo    determination,         which   is    in   accord    with   the

Magistrate      Judge’s   report.         The    court      therefore   adopts     the

Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that Defendants’ motion for summary

judgment (Doc. 90) be granted and that summary judgment be entered

against Plaintiff on the claim (raised against Defendants in the

Complaint) for denial of access to courts for failing to provide

adequate     legal     services,    and    on    any     claim    (raised    against

Defendants in Plaintiff’s affidavit opposing Defendants’ summary

judgment motion and/or in Plaintiff’s Objections to the Magistrate
Judge’s   Memorandum   Opinion   and   Recommendation   (Doc.   97))   for

“denial of access to courts . . . [for] fail[ing] to permit [him

to] mak[e] required photocopies” (Doc. 102 at 7-8).




                                           /s/   Thomas D. Schroeder
                                        United States District Judge

January 2, 2020




                                   2
